DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Niioka et al. (US 20140292732) in view of Kwon et al. (20180284465).
Regarding claim 1, Niioka discloses (Figs. 1-40) a light field display device, comprising: a display panel (2) including a plurality of subpixels (4L, 4R) each configured to emit a light field; and a lenticular lens array (3) on the display panel and including a plurality of lenticular lenses (3a), wherein the plurality of lenticular lenses correspond to a plurality of subpixel groups (4U, 4U’) each including the plurality of subpixels (4L, 4R), and wherein a width of each of the plurality of subpixel groups is greater than a width of each of the plurality of lenticular lenses (Figs. 1-4).
Niioka does not necessarily disclose the light fields emitted from the plurality of subpixels of one of the plurality of subpixel groups pass through one of the plurality of lenticular lenses. 
Kwon discloses (Figs. 2-15) the light fields emitted from the plurality of subpixels (PX) of one of the plurality of subpixel groups (DM) pass through one of the plurality of lenticular lenses (210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize a wide viewing angle multi-view display device. 
Regarding claim 2, Niioka discloses (Figs. 1-40) the plurality of subpixel groups comprise: a plurality of first subpixel groups (4U) in odd horizontal subpixel lines; and a plurality of second subpixel groups (adjacent 4U in Y direction) in even horizontal subpixel lines.
Regarding claim 3, Niioka discloses (Figs. 1-40) the plurality of first subpixel groups comprise: a first subpixel line (4U) in a first odd horizontal subpixel line and including the plurality of subpixels; and a second subpixel line (adjacent 4U in Y direction) in a second odd horizontal subpixel line and including the plurality of subpixels.
Regarding claim 4, Niioka discloses (Figs. 1-40) the plurality of second subpixel groups comprise: a third subpixel line (4U’) in a first even horizontal subpixel line and including the plurality of subpixels; and a fourth subpixel line (adjacent 4U’ in Y direction) in a second even horizontal subpixel line and including the plurality of subpixels.
Regarding claim 5, Niioka discloses (Figs. 1-40) a light path controlling part (11, 301) adjusting a path of the light field emitted from the plurality of subpixel groups and transmitting the light field to the plurality of lenticular lenses.
Regarding claim 6, Niioka discloses (Figs. 1-40) the light path controlling part (11, 301) is disposed in the display panel (sections 0251, 0255). 
Regarding claim 7, Niioka discloses (Figs. 1-40) the light path controlling part (11, 301) is disposed between the display panel and the lenticular lens array (sections 0251, 0255).
Regarding claim 9, Niioka discloses (Figs. 1-40) the light path controlling part (301) comprises: a lens refracting the light field emitted from the display panel; and a barrier (transparent/opaque regions) selectively blocking or transmitting the light field refracted by the lens (section 0255).
Regarding claim 10, Niioka discloses (Figs. 1-40) the plurality of subpixel groups and the plurality of lenticular lenses cross each other with a slanting angle (slanting angle formed by pixel electrode shape; sections 0111-0117).
Regarding claim 11, Niioka discloses (Figs. 1-40) the plurality of lenticular lenses (3) are inclined with respect to a vertical direction of the plurality of subpixel groups sections (0111-0117).
Regarding claim 12, Niioka discloses (Figs. 1-40) the plurality of subpixel groups are inclined with respect to a vertical direction of the plurality of lenticular lenses (sections 0111-0117).
Regarding claim 14, Niioka discloses (Figs. 1-40) a black image region (60) displaying a black is disposed at both sides of each of the plurality of subpixel groups.
Regarding claim 15, Niioka discloses (Figs. 1-40) the display panel includes one of a liquid crystal display panel, an organic light emitting diode display panel, a plasma display panel, an electrophoretic display panel, a quantum dot display panel, a mini light emitting diode display panel and a micro light emitting diode display panel (section 0080).
Regarding claim 16, Niioka does not necessarily disclose the plurality of lenticular lenses include first, second and third lenticular lenses adjacent to each other, and the plurality of subpixel groups include first, second and third subpixel groups corresponding to the first, second and third lenticular lenses, respectively, wherein the plurality of subpixels of the second subpixel group include first, second and third subpixels disposed under the first, second and third lenticular lenses, respectively, and wherein the light fields emitted from the first, second and third subpixels pass through the second lenticular lens.
Kwon discloses (Figs. 2-15) the plurality of lenticular lenses include first, second and third lenticular lenses (210) adjacent to each other, and the plurality of subpixel groups include first, second and third subpixel groups (DM) corresponding to the first, second and third lenticular lenses, respectively, wherein the plurality of subpixels of the second subpixel group include first, second and third subpixels (PX) disposed under the first, second and third lenticular lenses, respectively, and wherein the light fields emitted from the first, second and third subpixels (PX) pass through the second lenticular lens (210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize a wide viewing angle multi-view display device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niioka and Kwon in view of Goro et al. (US 20130335537).
Regarding claim 8, Niioka does not necessarily disclose the light path controlling part comprises: a first barrier selectively blocking or transmitting the light field emitted from the display panel; and a second barrier selectively blocking or transmitting the light field passing through the first barrier.
Goro discloses (Figs. 1-27) the light path controlling part (200) comprises: a first barrier (B1) selectively blocking or transmitting the light field emitted from the display panel; and a second barrier (B2) selectively blocking or transmitting the light field passing through the first barrier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Goro and have the first and second barriers to widen a distance at which a viewer perceives a 3D image. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Niioka and Kwon in view of Fang (US 8786791).
Regarding claim 13, Niioka does not necessarily disclose a light emitting diode that has an emission area corresponding to the at least one lens pattern.
Fang discloses (Figs. 1-13) a light emitting diode (12) that has an emission area corresponding to the at least one lens pattern (13M). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Fang and have the emission area correspond to the lens pattern to present display images in a particular display direction to generate a 3D display effect. 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the light field display device of claim 17, in particular the limitations of a first insulating layer between the display panel and the first barrier; a second insulating layer between the first and second barriers; and a third insulating layer between the second barrier and the lenticular lens array, wherein the first, second and third insulating layers have a same refractive index as each other.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871